Citation Nr: 0727242	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Chalmers P. Wylie Outpatient 
Clinic in Columbus, Ohio


THE ISSUE

Entitlement to reimbursement of medical expenses incurred on 
December 4, 2005, for private medical treatment for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A. F. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 decision of the Department 
of Veterans Affairs (VA) Chalmers P. Wylie Outpatient Clinic 
in Columbus, Ohio.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on December 4, 2005, in connection with private 
hospital treatment for a back disability.  

2.  The private medical care provided on November 30, 2004, 
was emergent and a VA facility was not feasibly available for 
care at that time.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred on 
December 4, 2005, are met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment on December 4, 2005.  Records 
from a private hospital indicate that the veteran twisted his 
back, and had pain down the left side, radiating to his leg, 
which was almost numb.  This was not a service connected 
condition, as the Regional Office (RO) denied his claim for 
service connection for degenerative disc disease of the 
lumbar spine in April 2004.  The veteran did not appeal this 
decision.   

Because the medical expenses incurred were not authorized, 
the next determination that must be made is whether the 
veteran is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 
2000. 

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C.A. Chapter 17 within two 
years before the non-VA emergency treatment; (6) The veteran 
is financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R. 
§ 17.1002.  The criteria in dispute are the second and third, 
listed above.  
 
In this case, the veteran meets the criteria.  The April 2006 
statement of the case (SOC) stated that the veteran did not 
meet 38 U.S.C.A. § 17.1002(b) and (c).  The Board finds that 
these criteria are met.  

In a March 2006 letter, the veteran's spouse stated that on 
December 4, 2005, she found the veteran lying on the floor 
and crying, unable to move due to the pain in his back.  She 
stated that he was unable to crawl to the bathroom.  She 
thought that the veteran's pain was so severe that he could 
not wait until the next business day to visit a VA outpatient 
clinic, or to endure an hour and a half drive to the nearest 
open VA hospital.  

At his February 2007 travel Board hearing, the veteran 
testified that December 4, 2005 was a Sunday, and that the 
two nearest VA treatment facilities in Columbus and Grove 
City were closed on Sundays, and the nearest VA hospital was 
an hour and a half away.  These facts are not in dispute.  
The veteran testified that his pain was too severe to travel 
for 90 minutes to the nearest VA facility, so his wife took 
him to a private emergency room.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b) (emphasis added).

The law does not require that a veteran's treatment actually 
be proven emergent, from a purely medical standpoint, in 
order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
the initial evaluation and treatment was for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  The 
implementing regulation specifically provides that this 
standard is considered to be met under circumstances where a 
condition manifests itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  

It is important for the veteran to understand that the VA is 
not the veteran's "insurance provider", that the VA will 
not pay for treatment of the back disorder at all times, and 
that he should attempt to use a VA hospital whenever possible 
in light of the very high costs involved in private care, 
clearly impacting VA's ability to help veterans overall.  
However, in this case, inasmuch as the veteran was in severe 
pain, the Board finds that this standard has been met.  
Further, given the apparent emergent nature of the veteran's 
condition and the fact that the veteran resides an hour and a 
half from the nearest VA hospital that was open on December 
4, 2005, the Board is satisfied that a VA medical facility 
was not feasibly available.  The testimony of the veteran and 
his spouse is found credible.  Accordingly, the appeal is 
granted.

ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran on December 
4, 2005, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


